United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-1418
                                     ___________

John Gregory Lambros, all American    *
citizens that were, are, or will be pre-
                                      *
extradition detainees in Brazil due to*
narcotic and similar drug charges,    *
                                      * Appeal from the United States
            Appellants,               * District Court for the
     v.                               * District of Minnesota.
                                      *    [UNPUBLISHED]
Douglas R. Peterson; Janet Reno,      *
                                      *
            Appellees.                *
                                 ___________

                           Submitted: December 22, 1997

                                Filed: December 29, 1997
                                     ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

      John Gregory Lambros appeals from the district court’s1 dismissal of his action
brought pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202. Having
reviewed the parties’ briefs and the record, we conclude that the dismissal was proper



      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota.
and that an extended discussion is not warranted. Accordingly, the judgment is
affirmed. See 8th Cir. R. 47B.

      We deny Lambros’s motions to supplement the record on appeal.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-